701-7 Koehler Avenue, Suite 7 - Ronkonkoma, NY (631) 981-9700 - www.lakeland.com Lakeland Industries, Inc. Reports First Quarter Fiscal Year 2009 Financial Results EPS Increases 45% Year-over-Year on Record Revenue RONKONKOMA, NY June 9, 2008 Lakeland Industries, Inc. (NASDAQ: LAKE) today announced financial results for its first quarter fiscal year 2009 ended April 30, Financial Results Highlights and Recent Company Developments § Revenue rose to $27.3 million – representing the highest quarterly revenue in Company’s history and growth of 6.6% over last year’s fiscal first quarter § Margins improvement primarily due to completion of sales rebate on Tyvek (which impacted prior-year results) and lack of Mexican restructuring costs (also affecting last year) § Operating Profit increased 45.6% in 1Q09 from 1Q08 § International Sales Growth Continues o Brazil Acquisition closed in May operations to be included in fiscal second quarter o New Australian Distributor Agreement – sales in Q1 were $424,000 § Progress made with new product introductions and marketing initiatives § First quarter results were impacted by approximately $(0.03) per share resulting from a proxy dispute First Quarter Fiscal Year 2009 Financial Results Summary Net sales were a record $27.3 million in the first quarter of 2009, up 6.6% from $25.6 million in the comparable 2008 period and an increase of 9.3% sequentially from the fourth quarter of 2008.Gross profit increased by $1.3 million, or 24.3%, to $6.7 million for the first quarter of 2009, as compared to $5.4 million for the same period in 2008.Gross profit as a percentage of net sales rose to 24.5% for the quarter ended April 30, 2008 from 20.0% last year. Operating profit increased by $0.5 million, or 45.6%, to $1.5 million from $1.0 million for the first quarter of fiscal year 2008.Operating income as a percentage of net sales increased to 5.3% for the first quarter of 2009 from 3.9% for the same period in fiscal 2008.The improvement in operating profit and margins is primarily due to the use of lower cost raw materials, new product introductions, new customers, the Mexican restructuring program in 2008, and the end of the rebate program initiated early in FY08.Net income for the first quarter of FY09 was $0.9 million compared with $0.6 million for the first quarter FY08.EPS for the first quarter of fiscal year 2009 was $0.16, compared with $0.11 for the first quarter of FY08. Management’s Comments Commenting on the financial results, Lakeland Industries President and Chief Executive Officer Christopher J. Ryan said, “This quarter we continued to focus on product expansion – particularly overseas – and on margin improvement.Our sales reached a record level even as the U.S. economy is in the doldrums.This is a testimony to our growth in Latin America and Asia, along with the strength of certain market segments such as our woven and fire products unit, where sales rose 46%.Albeit off a small base, our sales in China, the U.K., and Chile were each up approximately 400% versus last year.We continue to view our international expansion as a major catalyst for long term top line and margin growth. “Our margins remain a priority and are rising with demand for our products and as we effectively manage ouroverhead expenses.In addition, we are very pleased to have completed our acquisition of Brazilian protective apparel supplier Qualytextil S.A. in May, which we see as being a great contribution to our growth going forward.Our past investments overseas continue to bear fruit, and we anticipate further EPS gains in the quarters to come regardless of U.S. economic conditions.” First Quarter Fiscal Year 2009 Financial Results Net Sales. Net sales increased by $1.68 million, or 6.6%, to $27.3 million for the three months ended April 30, 2008 from $25.6 million for the three months ended April 30, 2007.The net increase was mainly due to international expansion.
